Title: To James Madison from Murdoch, Yuille, Wardrop & Co., 18 February 1816
From: Murdoch, Yuille, Wardrop & Co.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Madeira
                            February 18: 1816
                        
                    
                    By desire of our friend Anthony Charles Cazenove Esq of Alexandria we have shipped for you by the Schooner Mary & Francis. N Cushing Master Two pipes of our finest, old wine, which we hope you may receive safely, as we flatter ourselves it will prove superior. They are addressed to the care of that Gentleman, in whose favor we draw upon you for the Cost, as ⅌ annexed statement.
                    £157.18. Sterling payable 60 days after sight.
                    We have the honor to be Sir Your most Obdt. Servants
                    
                        
                            Murdoch, Yuille, Wardrop & Co
                        
                    
                